Allowable Subject Matter
	Claims 1-11, 13-18 are allowed.

Closest references found:
("8120532"|"20080310487"|"7397868"|"20070099582"|"20180175808"|"20110075780")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
transceiver for a wireless communication system, the transceiver comprising: a first circuit configured to up-convert a first digital signal corresponding to a first band and to up-convert a second digital signal corresponding to a second band using a same intermediate frequency (IF) frequency, and to analog-convert the up-converted signals into a first analog signal and a second analog signal; a second circuit configured to up-convert the first analog signal and to up- convert the second analog signal to produce a first radio frequency (RF) signal of the first band and a second RF signal of the second band, and to output an RF signal of a third bandwidth including the first RF signal and the second RF signal; and a third circuit configured to separate the RF signal of the third bandwidth into the first RF signal and the second RF signal, to adjust a phase of the first RF signal to perform beamforming in the first band, and to adjust a phase of the second RF signal to perform beamforming in the second band.
signal processing device for a transceiver for im a wireless communication system, the signal processing device comprising: at least one mixer configured to up-convert a first analog signal and a second analog signal of a same intermediate frequency (IF) frequency to produce a first radio frequency (RF) signal of a first band and a second RF signal of a second band; and a combiner configured to produce an RF signal of a third bandwidth including the first RF signal and the second RF signal2 wherein the at least one mixer comprises: a first mixer configured to up-convert the first analog signal; a second mixer configured to up-convert the second analog signal; and -5-LEE et al.Atty Docket No.: JAR-6297-0195 Appl. No. 17/119,504 Response to OA dated 11/26/2021 a third mixer configured to up-convert the second analog signal which is up-converted by the second mixer


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649